Citation Nr: 1443782	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Appellant 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from September 1958 to August 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file. 

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the Veteran's file. 

In October 2012, April 2013, and February 2014, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  A low back disability, arthritis of the lumbar spine, was not affirmatively shown to have been present during military service; arthritis of the lumbar spine as a chronic disease was not manifested to a compensable degree within one year after the separation from service; the current low back disability, arthritis of the lumbar spine, is not related to an injury, disease, or event in service; and the current low back disability, arthritis of the lumbar spine, is not caused by or made worse by the service-connected degenerative joint disease of each knee.



2.  The combined rating of 60 percent for the service-connected disabilities does not meet the minimum percentage requirements for a schedular total disability rating under 38 C.F.R. § 4.16(a), and the service-connected disabilities do not prevent the ability to secure and follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, arthritis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a schedular total disability rating for compensation based on individual unemployability have not been met; the criteria for referral for an extraschedular total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. § 4.16(a) and (b) (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-VCAA notice by letter dated in June 2007. As for the timing and content of the VCAA notice, the document complied with the specificity requirements of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records and VA records.

The Veteran was afforded VA examinations in 2012 and in 2014. As the reports of the VA examinations include the Veteran's medical history and sufficient findings to decide the claims, the VA examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical examination must be based on consideration of the history and describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).



As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 and § 1131.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  


Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disability diagnosed after discharge may still be service-connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was awarded the combat infantryman badge, the provisions of 38 U.S.C.A. § 1154(b) apply. 

Under 38 U.S.C.A. § 1154(b), as the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. 


So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required to establish service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When the evidence is found to be competent, it is admissible.  When evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The DD Form 214 shows that the Veteran was awarded a Parachute Badge and a Combat Infantryman Badge.  The Veteran served in Vietnam from October 1967 to October 1968

The Veteran relates his back disability to airborne training, including numerous parachute jumps, and to a lower back injury in 1967 in Vietnam.  

The service treatment records show that in October 1959 the Veteran complained of back pain, not caused by injury.  History included an injury in a vehicle accident before service.  The Veteran was cleared for full duty.  In May 1961, the Veteran gave a one year history of right-sided back pain, and the impression was muscle strain.  In February 1966 the Veteran was seen for several symptoms, including back pain, which were associated with a genitourinary problem.  In April 1970, the Veteran had pain on the right side of his back and he had similar pain in Vietnam, and the assessment was muscle pain.  On separation examination, the Veteran gave a history of back trouble.  The evaluation of the spine and musculoskeletal system was normal.  Positional back pain was listed as a defect. 

After service VA records in January 2007 show that the Veteran complained of back pain.

In testimony in August 2010 and in July 2012 and in other statements, the Veteran stated that in Vietnam he injured his back, when operating a "mule," a low profile flatbed vehicle, used to move ammunition, turned over and fell on him, but he did not seek treatment.  He stated that after service he was treated by civilian doctors, but the records were burned in a house fire in 1987. 


In December 2012 on VA examination, the Veteran stated that in 1967 in Vietnam he injured his back, when a "mule," a transport vehicle, fell on him, but he was not treated for it.  History included back pain likely related to Paget's disease (break down of bone tissue, resulting in enlarged or misshapen bones, resulting in arthritis) shown by X-ray in July 2011 and by bone scan in November 2011.  The VA examiner stated the lumbar strain in service resolve, that Paget's disease is not caused by lumbar sprain in service, and Paget's disease of the lumbar spine was not caused by airborne training, including numerous parachute jumps.  

In May 2014 on VA examination, the Veteran's reported the same history as in December 2012.  The VA examiner stated that arthritis of the lumbar spine was not aggravated beyond normal progression by the service-connected degenerative joint disease of the knees.  The VA examiner stated that the medical evidence did not show that the service-connected bilateral knee disability cause or aggravated the back disability. 

In a rating decision in March 2014, the RO granted service-connection for degenerative joint disease of each knee. 

Analysis 

The Veteran asserts that his low back disability is due to an injury in Vietnam and to airborne training and parachute jumps.  Also the record raises the question of whether the low back disability is secondary to service-connected degenerative joint disease of the each knee (referred to as left and right knee disabilities.

On the basis of service treatment records alone, the current low back disability, arthritis of the lumbar spine, was not affirmatively shown by complaint, finding, or history to have had onset during service and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.



Arthritis is a chronic disease and service connection may also be established by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

Although the Veteran has related a history of back pain before 1987, arthritis was first documented in 2011, more than 40 years after separation from service in 1970 and well beyond the one year presumptive period for arthritis as a chronic disease under 38 C.F.R. §§ 3.307  and 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

As the service treatment records alone lack the documentation of the combination of manifestations sufficient to identify arthritis or sufficient observation to establish chronicity during service, on the basis of positional back pain, including muscle pain and strain, without a documented complaint or history of an injury or disease over 12 years of service, chronicity in service is not adequately supported.  

As chronicity is not shown, service connection may still be established by showing a continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology. 


The Veteran is competent to describe symptoms of back pain during and since service, which is within the realm of the Veteran's personal experience, and his statements and testimony about continuity of symptoms is credible.  

But as it does not necessarily follow that there is a relationship between any current low back disability and the post service symptomatology.  Medical evidence is required to demonstrate such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent to make.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

To the extent the Veteran asserts that his low back symptoms are a continuation of low back symptoms in that began in service, the Veteran's lay statement is an inference or opinion rather than a statement of fact. 

When the determinative issue involves a causal relationship or nexus between the present arthritis of the lumbar spine and the post service symptomatology, the 

Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A simple medical condition is one that does not require that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159.  




Arthritis is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran based on mere personal observation, that is, without specialized education, training, or experience as a medical professional. 

And arthritis is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167   (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, arthritis is more analogous to an internal process such as rheumatic fever than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, arthritis is not the type of condition under case law that has been found to be capable of lay observation. 

As the current low back disability, arthritis of the lumbar spine, is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus of the current low back disability and the post-service symptomatology the Veteran avers. 





Since the Veteran's lay statements and opinion are not competent evidence, the lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional. Jandreau, at 1377.  There is no medical evidence of medical diagnosis before 2007.  And there is no medical evidence that the current low back disability is related to symptoms, injury, disease, or events in service as described by the Veteran. 

The medical evidence of record consists of the opinions of VA examiners in December 2012 and in May 2014.  After a review the Veteran's history, including the back injury in Vietnam as described by the Veteran, the VA examiner in December 2012 stated the lumbar strain in service resolve, that Paget's disease was not caused by lumbar sprain in service, and Paget's disease of the lumbar spine was not caused by airborne training, including numerous parachute jumps.  

The VA examiner in May 2014, considering the same history as reported by the Veteran in December 2012, stated that arthritis of the lumbar spine was not aggravated beyond normal progression by the service-connected left and right knee disabilities.  The VA examiner stated that the medical evidence did not show that the service-connected left and right knee disabilities caused or aggravated the back disability and stated that the low back disability was not related to, caused by, or aggravated by active duty, because there was no evidence of a chronic back disability during service. 


The Board finds that the VA medical opinions are persuasive evidence against the claim.  As there is no other medical evidence to consider and weigh against the unfavorable medical evidence, the preponderance of the evidence is against the claim of service connection on a direct basis under 38 C.F.R. § 3.303(d) or on a secondary basis under 38 C.F.R. § 3.310.

As the preponderance of the evidence is against the claim, the benefit of the doubt standard of proof does not apply, and service connection is not warranted. 38 U.S.C.A. § 5107(b).

Total Disability Rating 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  

The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Veteran's service-connected disabilities are: PTSD rated 30 percent; diabetes mellitus rated 20 percent, degenerative joint disease of the left knee rated 10 percent; and degenerative joint disease of the right knee rated 10 percent; and tinea pedis rated noncompensable.  



The combined rating is 60 percent, which does not meet the schedular requirements, where there are two or more disabilities, at least one disability rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As for referral to the Director of Compensation Service for extraschedular consideration, the Veteran retired in 2000 after 28 years with the Postal Service as a purchasing specialist and contracting officer.  He has indicated that he completed four years of college.  In statements, the Veteran stated that his employability is affected by neck, shoulder, back, and knee problems. 

On VA examination in November 2012, the symptoms of PTSD were described as resulting in no more than mild occupational and social impairment, equating to  decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  As for diabetes mellitus, the rating of 20 percent equates to a condition controlled by a restricted diet and medication without regulation of activities.  As for tinea pedis, a noncompensable rating equates to no more than topical therapy needed.  

As for the Veteran's statements that his employability is affected by neck, shoulder, back, and knee problems, only the knee disabilities are service-connected.  In other words any occupational impairment due to nonservice-connected disabilities cannot be considered.  

As for the impact of the service-connected knee disabilities, on VA examination in November 2012, the VA examiner stated that the knee disabilities had no impact on sedentary employment.  On VA examination in May 2013, the VA examiner stated that the knee disabilities had no impact on employment.  This evidence is consistent with the Veteran's occupational history of sedentary employment and level of education.






On the evidence of record, there is no factual basis to refer the claim to the VA Director of the Compensation for extra-schedular consideration under 38 C.F.R. § 4.16(b).  


ORDER

Service connection for a low back disability, arthritis of the lumbar spine, is denied.  

A total disability rating for compensation based on individual unemployability is denied.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


